Name: 2005/853/EC: Commission Decision of 30 November 2005 authorising France to prohibit the marketing to the end user, with a view to seeding or planting in certain regions of France, of reproductive material of Pinus pinaster Ait. of Iberian Peninsula origin, which is unsuitable for use in such territories under Council Directive 1999/105/EC (notified under document number C(2005) 4534)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  international trade;  forestry;  competition;  agricultural activity
 Date Published: 2005-12-02; 2006-12-12

 2.12.2005 EN Official Journal of the European Union L 316/14 COMMISSION DECISION of 30 November 2005 authorising France to prohibit the marketing to the end user, with a view to seeding or planting in certain regions of France, of reproductive material of Pinus pinaster Ait. of Iberian Peninsula origin, which is unsuitable for use in such territories under Council Directive 1999/105/EC (notified under document number C(2005) 4534) (Only the French text is authentic) (2005/853/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 1999/105/EC of 22 December 1999 on the marketing of forest reproductive material (1), and in particular Article 17(2) thereof, Whereas: (1) France requested to be authorised to prohibit the marketing of reproductive material of Pinus pinaster Ait. of Iberian Peninsula origin (Spain and Portugal) to the end user with a view to seeding or planting in all administrative regions of France with the exception of Provence-Alpes-CÃ ´te-dAzur, Languedoc-Roussillon and Corsica. (2) France supported the request providing all the information listed under Article 17(2)(a) and (b) of the Directive 1999/105/EC as specified by Commission Regulation (EC) No 1602/2002 of 9 September 2002 laying down detailed rules for the application of Council Directive 1999/105/EC as regards the authorisation of a Member State to prohibit the marketing of specified forest reproductive material to the end user (2). (3) France provided evidence from commercial forestry that trees of Pinus pinaster Ait. from seed originating from certain regions of the Iberian Peninsula and which were grown in French regions with the exception of the regions mentioned above, were not adapted to the low temperatures experienced in these regions. The evidence was the catastrophic effects of the heavy frosts on the survival of trees of these origins, in particular, in the years 1956, 1963 and 1985. A comparison of the climatic conditions of each individual region of provenance in the Iberian Peninsula with those in the regions of France except for Provence Alpes-CÃ ´te-d'Azur, Languedoc-Roussillon and Corsica was properly carried out. The regions of provenance were as defined according to Article 2(g) of Directive 1999/105/EC, drawn up, published and sent to the Commission and the other Member States pursuant to Article 9 of Directive 1999/105/EC. (4) France should be authorised to prohibit the marketing of that forest reproductive material to the end user. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 France is authorised to prohibit the marketing of reproductive material of Pinus pinaster Ait. originating from the regions listed in the Annex, to the end user with a view to seeding or planting in all administrative regions of France with the exception of Provence-Alpes-CÃ ´te-dAzur, Languedoc-Roussillon and Corsica. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 30 November 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 11, 15.1.2000, p. 17. Directive as amended by the 2003 Act of Accession. (2) OJ L 242, 10.9.2002, p. 18. ANNEX Regions of provenance in the Iberian Peninsula for Pinus pinaster Ait. (a) Spain: Reference of the region of provenance in the official Spanish list of approved basic material published by Spain in accordance with Article 9 of Directive 1999/105/EC Name of the region of provenance 1a Noroeste-litoral 1b Noroeste-interior 5 Bajo Tietar 15 Sierra de Espadan 16 Levante 18 Moratalla 19 Sierra Almijara-Nevada 20 Sierra Bermeja A Benicasim C Litoral Catalan D La Safor E Fuencaliente F Sierra de Oria G Serrania de Ronda (b) Portugal:  the entire territory.